 Case 8:20-cv-03053-JSM-JSS Document 1 Filed 12/22/20 Page 1 of 3 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

GARY H. McGAHEE,

      Plaintiff,

vs.                                         CASE NO.:

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

      Defendant.
                                        /

                                     COMPLAINT

      COMES NOW the Plaintiff, GARY H. McGAHEE, (“McGahee”), by and through the

undersigned attorney, and sues the Defendant, LIFE INSURANCE COMPANY OF

NORTH AMERICA (“LINA”) and alleges as follows:

                              GENERAL ALLEGATIONS

      1.     This is an action for relief under the Employee Retirement Income Security

Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.     This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

      3.     ERISA provides for nationwide service of process. 29 U.S.C. §1132(e)(2).

      4.     This Court has venue pursuant to 29 U.S.C. §1132(e)(2). In particular, in

ERISA actions, venue is proper where a defendant resides or may be found. Here,

LINA can be found in the state of Florida as well as in the county of Hillsborough. It is

an authorized insurer in the state of Florida and has agents in Hillsborough County,

Florida. See attached Exhibit “A.”

      5.     McGahee is and/or was a participant in each of the plans, funds, programs

or arrangements described herein.
  Case 8:20-cv-03053-JSM-JSS Document 1 Filed 12/22/20 Page 2 of 3 PageID 2




       6.     McGahee was an employee of AECOM (“AECOM” or “Employer”) and as

such he was insured through a group disability policy issued to AECOM by LINA.

       7.     The Employer is the Plan Sponsor and Plan Administrator of the employee

welfare benefit plan providing long term disability benefits.

       8.     The “Plan” is a welfare benefit plan established under ERISA to provide

long term disability benefits to those participants who satisfy the terms and conditions of

the Plan to receive such benefits.

       9.     A copy of what purports to be a document describing benefits payable

under the Plan is attached hereto as Exhibit “B”.

       10.    LINA is the claims administrator, it makes the “full and fair” final review of

claims and it insures the payment of benefits under the Plan.

       11.    LINA denied McGahee’s claim finding that he was not entitled to benefits

under the terms of the Plan. LINA’s last denial letter is dated October 26, 2020.

       12.    With respect to the claims made herein, McGahee has exhausted his

administrative remedies and/or exhaustion has been excused or is waived.


                                      COUNT I
                  (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

       McGahee incorporates the allegations contained in paragraphs 1 through 12

above, and further states:

       13.    The Plan provided for the payment of long term disability benefits in the

event McGahee became disabled as defined in the Plan. The Plan also provided for the

continuation of other benefits in the event of disability. The other benefits are described

with particularity in the applicable plan documents for those plans.
  Case 8:20-cv-03053-JSM-JSS Document 1 Filed 12/22/20 Page 3 of 3 PageID 3




       14.    McGahee was and is disabled as defined by the Plan at all material times.

Moreover, his disabling condition is not a pre-existing condition and is not otherwise

excluded or limited by the Plan.

       15.    McGahee made a claim for Plan benefits. Said claim for benefits was

terminated or denied.

       16.    McGahee is entitled to Plan benefits.

       17.    LINA has failed and refused to pay McGahee sums due pursuant to the

terms of the Plan, breaching the terms of said Plan.

       18.    Because of the failure to pay benefits pursuant to the terms of the Plan,

McGahee has been forced to retain the undersigned attorneys and is obligated to pay

them a reasonable attorney’s fee. McGahee is entitled to recover attorney’s fees as

authorized by 29 U.S.C. §1132(g).

       WHEREFORE, plaintiff, McGahee, prays for relief from defendant, LINA, for the

payment of disability benefits, reinstatement to all other benefits, including the waiver of

premiums as if benefits had never been terminated or denied, plus attorney’s fees and

costs and any other such further relief as the Court deems proper.

Date: December 22, 2020
                                                 /s/Gregory D. Swartwood
                                          Gregory D. Swartwood, Esquire
                                          Florida Bar No. 858625
                                          The Nation Law Firm, LLP
                                          570 Crown Oak Centre Drive
                                          Longwood, FL 32750
                                          Telephone: (407) 339-1104
                                          Facsimile: (407) 339-1118
                                          E-Mail: gswartwood@nationlaw.com
                                          Attorneys for Plaintiff
